Citation Nr: 1629362	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a stomach disability, to include residuals of an appendectomy/ruptured appendix and stomach infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which denied an application to reopen a claim for service connection for residuals of a stomach infection.  The Board remanded this matter in January 2009, March 2011, and May 2012.  

In its March 2011 remand order, the Board noted that additional service treatment records (STRs) had been received pursuant to the Board's January 2009 remand, which were relevant to the claim of entitlement to service connection for residuals of a stomach infection, and although they were in existence at the time of the initial denial, had not been obtained.  As such, the Board found that the claim should be considered on a de novo basis and remanded the claim to the RO for readjudication.  See 38 C.F.R. § 3.156(c) (2016).  Thus, notwithstanding the prior denial of a similar claim, the Board will address the underlying service connection claim on the merits.

In its May 2012 remand, the Board found that the RO had not provided the Veteran proper notice pursuant the Veterans Claims Assistance Act of 2000 and remanded the claim for proper notice as pertains to service connection on a direct basis.  In June 2012, the RO sent the Veteran a notice letter detailing what the evidence must show for direct service connection.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

While the Veteran originally claimed service connection for residuals of a stomach infection, the Board notes that in later statements in support of his claim, the Veteran contends that he is seeking service connection for residuals of his appendectomy/ruptured appendix.  The service treatment records show surgery for a ruptured appendix and post service treatment records show multiple symptoms that may be related to a stomach disability.  As such, the issue on appeal has been characterized to reflect the Veteran's statements and the medical evidence in this case.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims.

STRs show that the Veteran had acute appendicitis in March 1978 and underwent surgery for a ruptured appendix with abscess.  In April 1978, the Veteran had mid-jejunal obstruction and underwent another surgery for bowel obstruction.  STRs reflected that the Veteran spent one month in the hospital and healed nicely from his surgeries.  In April 1979, the Veteran reported flatulence and diarrhea, but no vomiting and normal bowel functions.  

VA treatment records in 2004 reflected discomfort in the right abdominal area around the surgery site, abdominal pain secondary to adhesions, pain in the lower abdomen with tenderness in the right and left lower quadrant, abdominal pain primarily in the area between incisions, pain in his surgical wounds since his appendectomy, and complaints of diarrhea and constipation.  A computed tomography (CT) scan in 2004 revealed probable cyst within the liver with cysts within the right kidney, probable gallstones, ventral protrusion of abdominal contents involving the lower abdomen but no definite herniation, and no inflammatory processes noted within the abdomen.  The pertinent primary assessment was right ilioinguinal neuropathy and painful appendectomy scar; and the pertinent the secondary assessment was constipation and hemorrhoids.

VA treatment records in 2005 reflected abdominal pain due to gastroesophageal reflux disease (GERD); bloody stool due to hemorrhoids; abdominal pain of the right lower quadrant with constipation, nausea, and vomiting; right quadrant pain radiating across the beltline status post appendectomy and bile blockage, which progressed steadily as constant pain with numbness, sharpness, and throbbing that was tender to palpation and painful on bending; a primary diagnosis of painful scars and iliosacral neuropathy; and chronic constipation and abdominal pain that the Veteran related to ruptured appendix and adhesions.

Records in 2007 showed that the Veteran had abdominal pain from adhesions of his ruptured appendix, chronic constipation and fecal leakage, and abdominal pain with nausea that was sharp and throbbing.  VA treatment records in July 2011 reflected that the Veteran was being treated for residuals of a stomach infection due to his ruptured appendix.  He experienced bloating, nausea, vomiting, GERD, and diarrhea.  He complained of pain around the abdominal and naval area.  That same month, records revealed that his acute gastroenteritis had resolved.

Given that the evidence of record reflects that the Veteran had persistent or recurrent symptoms of abdominal problems, to include vomiting, diarrhea, pain, and constipation that may be associated with service, and the fact that the Veteran has not been provided with a VA examination, the Board will grant the request for a VA examination as to the nature and etiology of any disability of the stomach.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 
 
Any relevant, outstanding VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Montgomery VA Medical Center since July 2011, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  If any identified records cannot be obtained or further attempts to obtain them would be futile, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to complete a VA Form 21-4142 to obtain any private treatment records not yet associated with the claims file.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained or further attempts to obtain them would be futile, take action in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran with an appropriate VA physician to determine the nature and etiology of any current stomach disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should indicate whether the Veteran has any current stomach disability, to include residuals of an appendectomy/ruptured appendix and stomach infection.

As to any diagnosed disability, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to include the Veteran's in-service appendectomy/ruptured appendix and bowel obstruction surgery.

The examiner should also discuss the Veteran's contentions that he has had abdominal pain and other symptoms since his in-service surgery.  

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

4.  After completing any additional development deemed necessary, readjudicate the claim remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

